EXHIBIT 10.5

 

CONSULTING AGREEMENT

 

--------------------------------------------------------------------------------

 

This Agreement is entered into on May 5, 2005, by and between Dale Rasmussen
(“Consultant”) and Quantum Fuel Systems Technologies Worldwide, Inc. (“Quantum”)
(collectively, the “Parties”).

 

1. CONSULTANT’S SERVICES

 

a. Consultant agrees to provide professional consulting services to the Company,
including but not limited to consulting services with respect to (1) investor
relations; (2) investment, merger and acquisitions strategies; and (3) business
operations (the “Services”).

 

b. Consultant agrees to make himself available a minimum of fifteen (15) days
per month to perform the Services. Consistent with this requirement, Consultant
may represent, perform services for, or be employed by such additional persons
or companies as Consultant sees fit, except to the extent that such activities
may cause Consultant to breach his obligations under this Agreement or create a
conflict of interest.

 

2. COMPENSATION

 

Quantum agrees to pay Consultant a professional consulting fee of Thirty Seven
Thousand and Five Hundred Dollars ($37,500) per month for the Services.

 

3. EXPENSES

 

Quantum agrees to reimburse Consultant for all expenses reasonably incurred in
the performance of the Services upon production of supporting receipts and
documentation.

 

4. TERM OF AGREEMENT

 

a. This Agreement is effective as of May 1, 2005 and will remain in effect for a
period of one (1) year.

 

b. Upon termination of this Agreement, Consultant shall be entitled to payment
for Services completed prior to the termination date and reimbursement for
expenses incurred prior to the termination date. Thereafter, Quantum shall owe
Consultant no further amounts or obligations.



--------------------------------------------------------------------------------

5. DEFAULT

 

If either party defaults in the performance of this Agreement or materially
breaches any of its provisions, the nonbreaching party may terminate this
Agreement by giving written notification to the breaching party. Termination
shall be effective immediately on receipt of the written notification by the
breaching party, or five days after mailing of the notice to the address set
forth in the notice provisions below, whichever occurs first. For purposes of
this section, material breach of this Agreement shall include but not be limited
to the following:

 

a. Quantum’s failure to pay for Consultant’s Services as agreed within twenty
(20) days after receipt of Consultant’s written demand for payment in accordance
with the notice provisions set forth below.

 

b. Failure of Consultant to perform the Services.

 

6. NOTICES

 

a. Any notice under this Agreement must be in writing and shall be effective
upon delivery by hand or five business days after deposit in the United States
mail, postage prepaid, certified or registered, and addressed to Quantum or to
Consultant at the corresponding address below. Consultant shall be obligated to
notify Quantum in writing of any change in his address. Notice of change of
address shall be effective only when done in accordance with this Paragraph.

 

Quantum’s Notice Address:

 

17872 Cartwright Road

Irvine, CA 92614

Attention: Chief Executive Officer

 

Consultant’s Notice Address:

 

Dale L. Rasmussen

22614 66th Avenue South

Kent, Washington 98032

 

7. RELATIONSHIP OF THE PARTIES

 

a. Consultant enters into this agreement as, and shall continue to be, an
independent contractor. In no circumstance shall Consultant look to Quantum as
his employer, partner, agent, or principal. Consultant’s performances of
Services under this Agreement shall not entitle him to any benefits accorded to
Quantum’s employees, including workers’ compensation, disability



--------------------------------------------------------------------------------

insurance, retirement plans, or vacation or sick pay. Consultant’s exclusion
from such employee benefit programs is a material component of the terms of
compensation negotiated by the Parties, and is not premised on Consultant’s
status as a non-employee with respect to Quantum. Consultant also agrees that,
consistent with his independent contractor status, he will not apply for any
government-sponsored benefits that are intended to apply to employees,
including, but not limited to, unemployment benefits.

 

b. Consultant shall pay, when and as due, any and all taxes incurred as a result
of Consultant’s compensation, and shall provide Quantum with proof of payment on
demand. Consultant indemnifies Quantum for any claims, losses, costs, fees,
liabilities, damages, or injuries suffered by Quantum arising from Consultant’s
breach of the provisions of this Paragraph 7.

 

c. Consultant and Quantum shall provide to each other upon request any
information reasonably necessary to determine their obligations under this
Agreement, to fulfill the purposes of the Services, or to maintain accurate
records.

 

8. PLACE OF WORK

 

Consultant is generally free to perform the Services at a location of
Consultant’s choosing. Consultant understands that the Services must coordinate
with Quantum’s established protocols and security requirements and may from time
to time need to be performed at Quantum’s premises.

 

9. CONSULTANT’S REPRESENTATIONS AND INDEMNITIES

 

a. Consultant represents that he has the qualifications and ability to perform
the Services in a professional manner, without the advice, control, or
supervision of Quantum. Performance of the Services in a professional manner
includes responding in a timely manner to Quantum’s requests for assistance, and
failure to do so shall constitute a material breach of this Agreement.
Consultant shall be solely responsible for the professional performance of the
Services and shall receive no assistance, direction, or control from Quantum.
Consultant shall have sole discretion and control of Consultant’s services and
the manner in which they are to be performed.

 

b. Consultant shall and does hereby indemnify, defend, and hold harmless
Quantum, and Quantum’s officers, directors, employees and shareholders, from and
against any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries, and deficiencies, including interest,
penalties, and reasonable attorney fees and costs, that Quantum



--------------------------------------------------------------------------------

may incur or suffer and that result from, or are related to, any breach or
failure of Consultant to perform any of the representations, warranties, and
agreements in this Agreement.

 

10. OWNERSHIP OF INTELLECTUAL PROPERTY

 

a. Consultant agrees that all designs, plans, reports, specifications, drawings,
schematics, prototypes, models, inventions, and all other information and items,
if any, made during the course of this Agreement and arising from the Services
(“New Developments”) shall be and are assigned to Quantum as its sole and
exclusive property. On Quantum’s request, Consultant agrees to assist Quantum,
at Quantum’s expense, to obtain patents or copyrights for such New Developments,
including the disclosure of all pertinent information and data, the execution of
all applications, specifications, oaths, and assignments, and all other
instruments and papers that Quantum shall deem necessary to apply for and to
assign or convey to Quantum, its successors, and assigns or nominees, the sole
and exclusive right, title, and interest in such New Developments.

 

b. Consultant warrants that Consultant has good title to any New Developments
and the right to assign New Developments to Quantum free of any proprietary
rights of any other party or any other encumbrance whatsoever. Consultant
further agrees not to disclose to Quantum, or bring onto Quantum’s premises, or
induce Quantum to use any confidential information that belongs to anyone other
than Quantum or Consultant. Consultant agrees to indemnify Quantum from any and
all loss or liability incurred by reason of the alleged breach by Consultant of
any confidentiality or services agreement with anyone other than Quantum.

 

c. The representations and warranties contained herein and Consultant’s
obligations under Paragraphs 10, 11, and 12 of this Agreement shall survive
termination of the Agreement.

 

11. PROPRIETARY INFORMATION

 

a. “Proprietary Information” means all information pertaining in any manner to
the business of Quantum, unless: (i) the information is or becomes publicly
known through lawful means; (ii) the information was part of Consultant’s
general knowledge prior to Consultant’s relationship with Quantum; or (iii) the
information is disclosed to Consultant without restriction by a third party who
rightfully possesses the information and did not learn of it from Quantum. This
definition includes, but is not limited to: (A) techniques, development tools,
processes, formulas and improvements; (B) information about costs, profits,
markets, sales, customers, and bids; (C) plans for business, marketing, future
development and new product concepts; and (D) information on Quantum’s
employees, agents, or divisions. The written, printed, graphic, or
electronically recorded materials furnished by Quantum for use by Consultant are
Proprietary Information and are the property of Quantum.



--------------------------------------------------------------------------------

b. Consultant shall maintain in confidence and shall not, directly or
indirectly, disclose or use, either during or after the term of this Agreement,
any Proprietary Information, confidential information, or know-how belonging to
Quantum, whether or not it is in written or permanent form, except to the extent
necessary to perform the Services. On termination of Consultant’s services to
Quantum, or at the request of Quantum before termination, Consultant shall
deliver to Quantum all material in Consultant’s possession, custody or control
relating to Quantum’s business, including Proprietary Information. The
obligations on Proprietary Information extend to information belonging to
customers and suppliers of Quantum about whom Consultant may have gained
knowledge as a result of performing the Services.

 

c. Consultant shall not, during the term of this Agreement and for a period of
one year immediately after the termination of this Agreement, for any reason,
either directly or indirectly (a) call on, solicit, or take away any of
Quantum’s customers or potential customers about whom Consultant became aware as
a result of Consultant’s Services to Quantum, either for Consultant or for any
other person or entity; or (b) solicit or take away or attempt to solicit or
take away any of Quantum’s employees or contractors either for Consultant or for
any other person or entity.

 

d. Nothing in this Paragraph 11 is intended to limit any remedy of Quantum under
the California Uniform Trade Secrets Act (California Civil Code Section 3426),
or otherwise available under law.

 

12. ARBITRATION

 

a. All disputes between Consultant and Quantum relating in any way to this
Agreement or the Services to be performed under this Agreement (including, but
not limited to, claims for breach of contract, tort, discrimination, harassment,
and any violation of federal or state law) (“Arbitrable Claims”) shall be
resolved by arbitration before a neutral arbitrator.

 

b. The arbitrator shall be selected and the arbitration hearing conducted
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association and shall take place in California, unless otherwise agreed by the
Parties. Arbitration shall be final and binding upon the Parties and shall be
the exclusive remedy for all claims covered by this arbitration provision.
Either party may bring an action in court to compel arbitration under this
Agreement, to enforce an arbitration award or to obtain temporary injunctive
relief pending a judgment based on the arbitration award. Otherwise, neither
party shall initiate or prosecute any lawsuit or administrative action in any
way related to any Arbitrable Claim.

 

c. The Federal Arbitration Act shall govern the interpretation and enforcement
of this agreement on Arbitration, except if any court finds that the Federal
Arbitration Act does not apply, the California Arbitration Act shall govern the
interpretation and enforcement of this



--------------------------------------------------------------------------------

agreement. If any court or arbitrator finds that any term makes this Arbitration
agreement unenforceable for any reason, the court or arbitrator shall have the
power to modify such term (or if necessary delete such term) to the minimum
extent necessary to make this Arbitration agreement enforceable to the fullest
extent permitted by law.

 

THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO
ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION ANY RIGHT TO TRIAL BY JURY AS TO
THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THE AGREEMENT TO
ARBITRATE.

 

13. MISCELLANEOUS PROVISIONS

 

a. Assignment; Successors and Assigns. Consultant agrees that he will not
assign, delegate, transfer, or otherwise dispose of the Services without the
written consent of Quantum. Nothing in this Agreement shall prevent the
consolidation of Quantum with, or its merger into, any other corporation, or the
sale of all or substantially all of its properties or assets. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective heirs, legal representatives, successors,
and permitted assigns, and shall not benefit any person or entity other than
those enumerated above.

 

b. Entire Agreement. The terms of this Agreement are intended by the Parties to
be the final expression of their agreement with respect to the subject matter of
this Agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement, except as expressly set forth in this Agreement. The
Parties further intend that this Agreement shall constitute the complete and
exclusive statement of its terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding
involving this Agreement.

 

c. Amendments; Waivers. This Agreement shall not be varied, altered, modified,
changed or in any way amended except by an instrument in writing executed by
Consultant and a duly authorized representative of Quantum.

 

d. Severability; Enforcement. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by an
arbitrator or a court of competent jurisdiction to be invalid, unenforceable, or
void, the remainder of this Agreement and such provisions as applied to other
persons, places, and circumstances shall remain in full force and effect, and
such provision shall be enforced to fullest extent consistent with applicable
law.



--------------------------------------------------------------------------------

e. Governing Law. Except as otherwise provided, the validity, interpretation,
enforceability, and performance of this Agreement shall be governed by and
construed in accordance with the laws of the State of California.

 

f. Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit nor against the party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of this Agreement.

 

14. ACKNOWLEDGEMENT

 

The Parties acknowledge that: (i) they have each had the opportunity to consult
with independent counsel of their own choice concerning this Agreement and have
done so to the extent they deem necessary, and (ii) they each have read and
understand the Agreement, are fully aware of its legal effect, and have entered
into it voluntarily and freely based on their own judgment and not on any
promises or representations other than those contained in the Agreement.

 

The Parties have duly executed this Agreement as of the date first written
above.

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES

WORLDWIDE, INC.:

     

CONSULTANT:

 

                  By:  

/s/ Alan P. Niedzwiecki        

         

/s/ Dale L. Rasmussen        

Name:  

Alan P. Niedzwieci

            Title:  

Chief Executive Officer

           